Case 8:20-cv-02115-VMC-AAS Document 49 Filed 08/23/21 Page 1 of 3 PageID 311




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   ROB KAINTZ,
   individually and on behalf of
   all others similarly situated,

               Plaintiff,
   v.                                       Case No. 8:20-cv-2115-VMC-AAS

   THE GOODMAN GROUP, INC.,

             Defendant.
   ______________________________/

                                     ORDER

         This matter comes before the Court upon consideration of

   United States Magistrate Judge Amanda Arnold Sansone’s Report

   and   Recommendation.        (Doc.       #    46).     The   Report     and

   Recommendation       (Doc.   #   46),    filed    on   August   9,    2021,

   recommends that Kaintz’s unopposed Motion for Attorneys’ Fees

   and Costs (Doc. # 37) be granted. The parties have filed a

   joint notice indicating that neither of them objects to the

   Report and Recommendation. (Doc. # 47).

         The    Court     accepts     and       adopts    the   Report     and

   Recommendation (Doc. # 46), and grants Kaintz’s unopposed

   Motion for Attorneys’ Fees and Costs. (Doc. # 37).

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,


                                        1
Case 8:20-cv-02115-VMC-AAS Document 49 Filed 08/23/21 Page 2 of 3 PageID 312




   reject   or     modify     the    magistrate         judge’s       report    and

   recommendation.      28     U.S.C.         §    636(b)(1);      Williams     v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). If a party files

   a timely and specific objection to a finding of fact by the

   magistrate judge, the district court must conduct a de novo

   review   with    respect    to    that         factual    issue.    Stokes   v.

   Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district

   judge reviews legal conclusions de novo, even in the absence

   of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d

   603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.

   Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

   Cir. 1994).

         Upon due consideration of the record, the Court adopts

   the Report and Recommendation. The Court agrees with Judge

   Sansone’s detailed and well-reasoned findings of fact and

   conclusions     of   law.        The       Report        and   Recommendation

   thoughtfully addresses the issues presented, and                       neither

   party has objected to the Report and Recommendation.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 46) is ACCEPTED

         and ADOPTED.




                                          2
Case 8:20-cv-02115-VMC-AAS Document 49 Filed 08/23/21 Page 3 of 3 PageID 313




   (2)   Kaintz’s unopposed Motion for Attorneys’ Fees and Costs

         (Doc. # 37) is GRANTED.

   (3)   Kaintz’s counsel is awarded a fee consisting of one-

         third of the total common fund, which totals $37,466.66,

         and costs totaling $478.45.

   (4)   The Clerk is directed to CLOSE the case.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   23rd day of August, 2021.




                                     3
